DETAILED ACTION

Acknowledgements
The amendment filed on 7/1/2022 is acknowledged.
Claims 1-6, 8-13, 15 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Response to Amendment/Argument
Applicant’s arguments with respect to the amended claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Additionally, the language, “the health portrait is an image graphically presenting, including showing, a probability value of evaluation index data” and “the health score is a comprehensive score obtained by calculation of a geometric mean of probability values of the evaluation index data,” does not move to distinguish over prior art as the limitation does not affect the positively recited steps of claim 1 in a manipulative sense nor does the limitation affect the recited system in claim 8 and the non-transitory computer-readable storage medium in claim 15 structurally or functionally.
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0363840A1 (“Gupta”)) in view of Mun J. (US 2016/0110812A1 (“Mun”)) in further view of Fushimi et al. (US 7290212B2 (“Fushimi”)).
Regarding claims 1, 8 and 15, Gupta discloses a method comprising:
acquiring, by a processor (Gupta: Fig. 5 ‘processor 305’, Fig. 6, ‘merchant evaluation computer system 112’; ¶¶83, 87), a merchant black sample and a merchant white sample (Gupta: Fig. 6 ‘review data 620’; ¶¶29, 87, 89-93, 97 (TABLE 1)), wherein the merchant black sample includes a merchant receiving negative user feedback, and the merchant white sample includes a merchant receiving positive user feedback; (Gupta: Fig. 6 ‘review data 620’; ¶¶29, 87, 89-90, 97, TABLE 1)
establishing, by the processor, a merchant evaluation model (Gupta: Fig. 6 ‘Weights 659’; ¶¶104, 106) for evaluation indexes in multiple dimensions based on the merchant black sample and the merchant white sample, wherein the merchant evaluation model is established (Gupta: Fig. 6 ‘Weights 659’; ¶¶91, 99, 104)…
acquiring, by the processor, multi-dimensional evaluation index data of a merchant to be evaluated; (Gupta: ¶¶35-36, 99 (attributes in TABLE 2 ( ‘Service Rating, Taste Rating, Cost Rating, Ambience Rating’))
obtaining, by the processor, a health portrait (Gupta: ¶¶99, TABLE 2) and a health score (Gupta: ¶¶99, TABLE 2 (‘weighted total review score’)) of the merchant to be evaluated using the merchant evaluation model (Gupta: Fig. 6; ¶¶35-36, 99), wherein the obtaining comprises: for the multi-dimensional evaluation index data, 
obtaining, by calculation based on standard normal distribution, the health portrait of the merchant to be evaluated (Gupta: ¶¶35-36, 99, TABLE 2), and 
obtaining, by calculation…the health score of the merchant to be evaluated (Gupta: ¶¶99, TABLE 2 (‘weighted total review score’)), 
wherein the health portrait is an image…presenting, including showing, a probability value of evaluation index data in each dimension of the multiple dimensions, (Gupta: ¶¶99, TABLE 2)
the probability value is obtained by the calculation based on standard normal distribution, and 
the health score is a comprehensive score obtained by calculation …of probability values of the evaluation index data in the multiple dimensions (Gupta: ¶¶99, TABLE 2 (‘weighted total review score’)); and
displaying, on a screen, the health portrait and the health score of the merchant to be evaluated. (Gupta: Fig. 4, ‘output 215’; ¶¶99, TABLE 2 (‘weighted total review score’), 105, 112)
Additionally, for claims 8 and 15, Gupta discloses a merchant evaluation system (Gupta: Fig. 6 ‘merchant evaluation computer system 112’; ¶87) comprising a processor (Gupta: Fig. 5 ‘processor 305’; ¶83) and a memory (Gupta: Fig. 5 ‘memory 310’; ¶86); a non-transitory computer-readable storage medium having stored therein instructions (Gupta: ¶125). 
Gupta does not explicitly disclose the following limitations, however, Mun teaches:
… wherein the model is established based on supervised regression modelling; (Mun: ¶¶297, 611, 721)
…calculation based on standard normal distribution…probability value is obtained by calculation based on standard normal distribution; (Mun: ¶¶201-208, 297-305)
….calculation based on a geometric mean (Mun: ¶¶212-219, 297)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Gupta to incorporate the support of regression model and data calculation using standard normal distribution and geometric mean, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
Gupta in view of Mun does not disclose a graphical image of the health portrait. However, Fushimi teaches compiling a radar char by the use of data in a table (Fushimi: abstract; 1:18-30, 4:50-57, 6:29-37, 6:44-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Gupta in view of Mun to incorporate the support of making a graphical image (i.e. a radar chart) by use of tabular data, as disclosed in Fushimi, in an easy-to-see manner, items can be compared easily and analysis time can be shortened (Fushimi: ¶7).
Additionally, note the limitations, “…a health portrait and a health score of the merchant to be evaluated using the merchant evaluation model” and “…to be evaluated” recite intended use language. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Furthermore, note the limitation, “the health portrait is an image graphically presenting, including showing, a probability value of evaluation index data,” “the health score is a comprehensive score obtained by calculation of a geometric mean of probability values of the evaluation index data,” and “the probability is obtained by the calculation based on standard normal distribution,” does not move to distinguish over prior art as the limitation does not affect the positively recited steps of claim 1 in a manipulative sense nor does the limitation affect the recited system in claim 8 and the non-transitory computer-readable storage medium in claim 15 structurally or functionally.
Regarding claims 2 and 9, Mun discloses establishing a logistic regression model as the merchant evaluation model. (Mun: ¶¶297, 611, 721)
Regarding claims 3 and 10, Gupta discloses: 
inputting the multi-dimensional evaluation index data into the merchant evaluation model; (Gupta: Fig. 6; ¶¶36, 99, 106) 
obtaining, by calculation…the probability value of the evaluation index data in each dimension; (Gupta: ¶¶99, TABLE II) and 
synthesizing the probability value of the evaluation index data in each dimension to obtain the health portrait of the merchant to be evaluate, wherein the health portrait of the merchant to be evaluated reflects normal distribution of the merchant to be evaluated in merchant evaluation historical data (Gupta: ¶¶99, TABLE II)
Mun teaches calculation based on standard normal distribution (Mun: ¶¶185-186, 208, 298-305, 720-721) and .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Gupta in view of Mun and Fushimi to incorporate the support of calculation based on standard normal distribution, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
Regarding claims 4 and 11, Gupta discloses calculating a [weighted mean] of the probability values of the evaluation index data in the multiple dimensions for the merchant to be evaluated. (Gupta: ¶99) 
Mun teaches calculating a geometric mean of the probabilities values (Mun: ¶¶212-219, 297)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta in view of Mun and Fushimi to incorporate the teachings of geometric mean calculation, as disclosed in Mun, to facilitate business risk analysis (Mun: ¶7).
Regarding claims 5 and 12, Gupta discloses
wherein the multi-dimensional evaluation index data comprises any combination of merchant background identity evaluation index data, merchant operation history evaluation index data, merchant operation capability evaluation index data, merchant business relationship evaluation index data, and merchant operation characteristics evaluation index data. (Gupta: ¶99, TABLE II)
Regarding claims 6 and 13, Gupta discloses 
obtaining the evaluation index data in each dimension from original evaluation index description information (Gupta: ¶99, TABLE II), wherein the original evaluation index description information is inputted into an index model preset for an index to obtain evaluation index data used for describing a score of the index. 
Gupta in view of Mun and Fushimi does not disclose the limitation, “the original evaluation index description information is inputted into an index model preset for an index to obtain evaluation index data used for describing a score of the index.” However, the limitation, “the original evaluation index description information is inputted into an index model preset for an index to obtain evaluation index data used for describing a score of the index,” does not move to distinguish over prior art as the limitation does not affect the positively recited steps of claim 1 in a manipulative sense nor does the limitation affect the recited system in claim 8 and the non-transitory computer-readable storage medium in claim 15 structurally or functionally.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGowan (US 2014/0108072A1) teaches a model in a form of a radar chart.
Mazzagatti (US 2006/0101048A1) teaches a data analyzer system for an analytic to obtain an analytic result.
Arora (US 11030535A1) teaches machine learned merchant ratings.
Guan (NPL: Weakly-Supervised Deep Learning for Customer Review Sentiment Classification, IJCAI, 2016) teaches supervised regression model for customer reviews.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685